                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :

            v.                              :     CRIMINAL NO. 20-368-03

ANTHONY SMITH                               :




                                    ORDER

      AND NOW, this        day of                , 2021, after reviewing the

submissions by the government and defense counsel it is hereby ORDERED that the

Defendant=s Motion to Suppress Evidence is DENIED. It is further ORDERED that

the Defendant’s Motion for a Franks hearing is DENIED.




                                     BY THE COURT:




                                     HONORABLE JUAN R. SANCHEZ
                                     Chief Judge, United States District Court
                                     Eastern District of Pennsylvania
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :

              v.                                 :      CRIMINAL NO. 20-368-03

ANTHONY SMITH                                    :




               GOVERNMENT’S RESPONSE IN OPPOSITION TO
                  DEFENDANT’S MOTION TO SUPPRESS
             EVIDENCE AND REQUEST FOR A FRANKS HEARING

       The United States of America, through its attorneys, Jennifer Arbittier Williams,

United States Attorney for the Eastern District of Pennsylvania, and Amanda R. Reinitz,

Assistant United States Attorney for the district, respectfully submits this response in

opposition to the defendant=s motion to suppress physical evidence and request for a

Franks hearing. The defendant, Anthony Smith, and his co-defendants are charged by

indictment with one count of arson of property belonging to an agency that receives

federal funding, while creating a substantial risk of injury to others, and aiding and

abetting, in violation of 18 U.S.C. §§ 844(f)(1), (2) and 2 (Count One); one count of

arson affecting interstate commerce, and aiding and abetting, in violation of 18 U.S.C. §§

844(i) and 2 (Count Two); and one count of obstruction of law enforcement during a

civil disorder, and aiding and abetting, in violation of 18 U.S.C. §§ 231(a)(3) and 2

(Count Three). This arson took place in broad daylight in view of dozens of people.

Since the arson, the government has collected photographs and video of the actors on



                                             1
that day and have charged the individuals for whom evidence shows them placing

combustible materials into the police car, including defendant Smith.

       As part of its investigation, the government sought and obtained a search warrant

for several social media accounts, including defendant Smith’s, as well as co-defendant

Matchett, and other individuals who were identified as being in the area of the car

around the time of the arson. 1 The purpose of the Smith search warrant – as clearly set

forth in the warrant – was to gather any available photographic or video evidence from

the arson in question, as well as to gather any evidence, if it existed, as to motivation

and/or planning of the arson, and any statements made regarding the criminal activity

at issue.

       Upon federal indictment of Smith and his co-defendants, the government sought,

and obtained, a warrant to search the homes and electronic devices of Smith and co-

defendant Miller to search for evidence of the arson for which they had been charged.

The affidavit for permission to search Smith’s home, person, and electronic devices set

forth that he had been indicted by a federal grand jury for one count of arson of property

belonging to an agency that receives federal funding, while creating a substantial risk of

injury to others, and aiding and abetting, in violation of 18 U.S.C. §§ 844(f)(1), (2) and 2

(Count One); one count of arson affecting interstate commerce, and aiding and abetting,

in violation of 18 U.S.C. §§ 844(i) and 2 (Count Two); and one count of obstruction of

law enforcement during a civil disorder, and aiding and abetting, in violation of 18

U.S.C. §§ 231(a)(3) and 2 (Count Three). The affidavit went on to request permission to


1The government did not seek a warrant for the social media accounts of Carlos
Matchett, as the District of New Jersey had previously sought and obtained a federal
search warrant for his accounts due to offenses for which Matchett was arrested in New
Jersey.
                                              2
seize evidence of the enumerated crimes, including various physical items that Smith

wore the day of the arson, as well as any evidence of the arson, or the planning,

motivation, or research on the commission of such an offense.

       While conducting this search, law enforcement observed, in plain view, items that

referenced anti-police ideology, and sought to seize these items to review them for any

evidence of motivation, planning, and/or identity of coconspirators. Accordingly, law

enforcement sought a “piggyback” warrant from Magistrate Judge Lloret before seizing

those materials.

       Counsel for Smith argues that postings on social media, as well as printed

materials, cannot be reviewed for evidence of arson, including not only documentation

or statements about the arson, but planning or motivation for committing the crime of

arson. This assertion is without basis. Defendant Smith is not charged with a

hypothetical “First Amendment” crime – indeed, no such crime exists. He is charged

with arson and related offenses, and the warrants were sought and obtained to search

for evidence of arson and the related offenses that he is charged with.

       The warrants the defendant seeks to suppress include detailed statements of the

review of the evidence in the case by the case agents. Furthermore, the case agents did

not knowingly or recklessly make any false statements or omissions in the affidavit.

Moreover, the good faith exception is used only in the presence of improper law

enforcement conduct which did not occur here. Therefore, assessing the good faith

exception to the exclusionary rule is irrelevant and unnecessary. However, even if the

affidavits were lacking in some way, the record is clear that the agents acted in good

faith when obtaining the warrants from federal magistrates sitting in this District. Thus,



                                            3
Defendant’s Motion to Suppress should be denied, and there is no basis for a Franks

hearing on the subject warrants.

    I.      FACTUAL BACKGROUND

         On or about May 25, 2020, George Floyd died while in the custody of the

Minneapolis, Minnesota, Police Department. The circumstances surrounding Floyd’s

death drew national media attention. In the days following Floyd’s death, large-scale

protests were held throughout the United States.

         One such protest took place on Saturday, May 30, 2020, in and around

Philadelphia, Pennsylvania. While the protest earlier in the day was peaceful, violence

erupted later in the day. Around 5:30 p.m. on May 30, a group of individuals spray-

painted and flipped over a Philadelphia Police Civil Affairs car, numbered C-109, near

the Municipal Services Building in Philadelphia.

         The car was then burned. Photographs of the car show a lit road flare being

placed in the vehicle. The government has been unable to determine who placed the

road flare in the vehicle. However, several other individuals were identified as placing

combustible items into the vehicle. By aiding literal fuel to the fire, these individuals

contributed to the arson of vehicle C-109.

         Three individuals have been charged, including defendant Anthony Smith. He is

seen near the vehicle in photographs and seen placing items into the vehicle in at least

two videos. In one video 2 (bates 727, video 3) he is seen approaching the vehicle and

throwing what appears to be paper or cardboard into it. In the other video (bates 1288),



2Defendant’s brief references a video I attached as an exhibit. This exhibit has not been
provided to the government, but based upon the bates number provided, the
government knows which video the defendant is referencing.
                                             4
which is an overhead camera view, the car is seen before it is engulfed in flames. In this

video, several people are seen approaching the car, including defendant Smith. Smith is

seen approaching the upside-down car not once, but twice, to insert combustible

materials into the vehicle. Smith is easily identifiable as the video zooms in due to his

appearance, including a lighter-colored shirt and a face covering that is square in shape

with strings hanging down when untied that can be seen in the video. The first time

Smith is seen approaching, there is a small amount of smoke coming out of an open car

door on the opposite side from where Smith approaches. Smith then approaches the

car, hesitates, then places an item appearing to be paper directly into the car. He is seen

walking away from the car, then walking towards discarded cardboard / paper on the

street, picking it up, and returning to the car to place it in the car as the smoke coming

from the car grows. He then picks up an identified item from the ground and places it

into the vehicle.

         After Smith and other individuals were identified, law enforcement agents

conducted a public search of Instagram, where Smith posted a picture of him near the

Art Museum on May 30, 2020. Smith is seen wearing a light-colored shirt with lettering

saying, “WHEN I WAS 11, I TURNED 13 CUZ ION F*CK WITH 12.” 3 The caption

accompanying the picture included the statement “I’m not posting none of the risky

stuff on here. You can use your imagination.” See Defense Exhibit B, page 25. The

government presented a search warrant to the Honorable Carol Sandra Moore Wells for

authorization to search six social media accounts, only one of which belonged to Smith.




3   “Fuck 12” is a slang term meaning “fuck the police.”
                                              5
Magistrate Judge Wells authorized this search warrant on September 15, 2020. See

Defense Exhibits A and B.

         After Smith was indicted by a grand jury sitting in this district, the Honorable

Richard A. Lloret issued a warrant to search Smith’s residence, his person, and his

electronic devices for evidence relating to the events of May 30, 2020, including

evidence of motive, planning, and statements regarding the arson of the police vehicle.

Items authorized to be seized included clothing; a face mask; sneakers; eyeglasses;

indicia of residency; and electronic devices including cellular telephones. Judge Lloret

authorized this warrant on October 26, 2020. See Defense Exhibits C, D, E, and F.

         While conducting the search authorized by this warrant, law enforcement officers

found items that clearly referenced anti-police ideology, including signs, banners,

reading material, pamphlets, and handwritten notes. Law enforcement did not review

this information in detail, but, rather, sought a “piggyback” warrant to seize and

examine these items for evidence of Smith’s motive and planning. Judge Lloret

reviewed this warrant and authorized it on October 28, 2020. See Defense Exhibits G

and H.

   II.      ARGUMENT

         In his motion to suppress, the defendant first claims that the three affidavits of

probable cause in support of these search warrants was insufficient within their four

corners. The defendant next claims the affidavits were invalid because they contained

material omissions and false statements that were made with a reckless disregard for

the truth. Those arguments are meritless and this Court should deny his motion to

suppress.



                                               6
          A. The affidavits accompanying the warrants are sufficient and
             showed a substantial basis for probable cause.

       Probable cause is a flexible, common-sense standard. Probable cause exists

where “the facts and circumstances within [the officers'] knowledge and of which they

had reasonably trustworthy information [are] sufficient in themselves to warrant a man

of reasonable caution in the belief that an offense has been…committed.” Brinegar v.

United States, 338 U.S. 160, 175–76, 69 S. Ct. 1302, 1310–11, 93 L. Ed. 1879 (1949)

(quoting Carroll v. United States, 267 U.S. 132, 162, 45 S.Ct. 280, 288, 69 L.Ed. 543, 39

A.L.R. 790). The standard for probable cause is a very low bar. Id. at 174. When

working with the standard of probable cause, law enforcement and the court must deal

with probabilities. Id. at 175.

       While the probable cause standard was, in part, enacted to protect citizens from

unreasonable intrusions of privacy, it is also designed to give law enforcement officers

“fair leeway for enforcing the law in the community’s protection.” Id. at 176. In the

course of executing their duties, law enforcement officers are faced with ambiguous

situations, and there must be room for officers to make reasonable mistakes when acting

on the facts that sensibly lead to their conclusions of probability. Id. “The rule of

probable cause is a practical, nontechnical conception affording the best compromise

that has been found for accommodating these often opposing interests. Requiring more

would unduly hamper law enforcement.” Id.

       A magistrate’s determination of probable cause should be paid great deference by

reviewing courts. United States v. Harvey, 2 F.3d 1318, 1321–22 (3d Cir. 1993). The

duty of the reviewing court is simply to ensure that the signing authority had a

substantial basis for concluding that probable cause existed. In evaluating a search


                                             7
warrant, the Court should “[k]eep in mind that the task of the issuing magistrate is

simply to determine whether there is a fair probability that contraband or evidence of a

crime will be found in a particular place” and “uphold the warrant as long as there is

substantial basis for a fair probability that evidence will be found.” United States v.

Conley, 4 F.3d 1200, 1205 (3d Cir. 1993). Here, based on all of the evidence set forth in

the affidavits, this standard was easily met.

       The three affidavits the defense quibbles with set forth substantial probable

cause. In fact, two of the three are issued to look for items of evidence for crimes for

which the defendant had already been indicted. These warrants are extensive

recitations of the agents’ review of evidence in this case. The social media warrant

affidavit contains 28 pages of information (not including attachments); the warrant for

Smith’s house and electronic devices is 20 pages; and the “piggyback” warrant for

information found at Smith’s house is 3 pages but incorporates the 20-page warrant for

Smith’s house and electronic devices. See Defense Exhibits B, F, and H. The

government will discuss these comprehensive affidavits in turn.

       i.     The Search Warrant for Six Social Media Accounts

       Smith states that there is a “failure to distinguish between the alleged actions of

Miller, Matchett, and Smith” in the warrant seeking to search the social media accounts.

A plain reading of the affidavit shows that this allegation is without merit. Paragraphs

18 through 20 set forth what actions are observed by law enforcement, including that

only Miller and Matchett were seen with containers appearing to be accelerant and that

Smith is seen only adding paper or other kindling to the vehicle. 4


4The affidavit also discusses two other individuals who were seen near the vehicle, but
have not been observed placing any items into car C-109, and accordingly were not
                                                8
       The affidavit then discusses six social media accounts, including how they were

developed as relevant to the investigation, and specific information as to how each

account was likely to lead to either to direct evidence of the arson in question, and/or

statements regarding the arson, or motivation and planning for the arson. Only one of

these accounts belonged to defendant Smith. The accounts of subjects of the arson were

being requested to identify any videos or photographs from the time of the arson, as well

as any evidence of any motivation, planning, or statements about this arson. In addition

to subjects of the investigation, the warrant sought information from accounts from

individual S.H., who was identified as a witness who had stated he had used social

media on the day of the arson to document what he saw in the city.

       In discussing the one account belonging to defendant Smith, Agent Jenkins

discusses the results of a public search of Instagram, where Smith posted a picture of

himself near the Art Museum on May 30, 2020. Smith is seen wearing a light-colored

shirt with lettering saying, “WHEN I WAS 11, I TURNED 13 CUZ ION F*CK WITH 12.”

The caption accompanying the picture included the statement “I’m not posting none of

the risky stuff on here. You can use your imagination.” A screen shot of this post was

included in the affidavit for the magistrate judge to review for herself. See Defense

Exhibit B, page 25. Thus, in providing this post in the warrant, Agent Jenkins showed

that Smith was clearly in possession of photographs from May 30, 2020, and was

utilizing his Instagram account in the same time frame.

       Additionally, Agent Jenkins included a screenshot of a posting made Smith

regarding damage to police cars. Agent Jenkins specifically stated that his post was



charged. To protect their privacy, the government will refer to these individuals by their
initials.
                                             9
made on “July 1, 2019, approximately 11 months prior to the arson at issue in this

investigation...” See Defense Exhibit B, paragraph 57. The screenshot shows that Smith

stated “if you know anyone that was there inform them to delete the posts and pictures.

Avoid hashtags with the word party. Police are monitoring social media to look for

vandals.” This post shows that Smith, even prior to May 2020, was aware that police

utilize social media to look for evidence of crimes and took great care in what he posted

publicly as a result. Accordingly, these posts made clear that posts and statements made

privately on Smith’s account were likely to contain additional evidence on the arson at

issue, and thus, justified the application for a search warrant.

       In his brief, Smith’s counsel makes the irrelevant argument that social media

postings are protected by the First Amendment. See Defense brief, paragraphs 36, 42.

Of course, Smith has not been charged with any crime relating to speech – he has been

charged with arson, and his public and private statements may still be relevant evidence

of that crime. Smith, as all Americans are, is entitled to use social media to post pictures

and statements for the world to see. However, law enforcement is also likewise able to

view public posts such as those made by Smith – something Smith’s own words

recognize. In this case, viewing those posts provided not only a clear picture of what

Smith was wearing on the day of the arson – matching the outfit he is seen wearing at

the car arson; but also, statements about his “risky” activity on the day in question. It is

common sense that he would not post any “risky” behavior because he is well aware that

law enforcement can view public posts, and thus he is careful not to publicly post any

indication of what he characterizes as “risky stuff.”

       Therefore, the affidavit in support of the search of Smith’s Instagram account is

sufficient within its four corners to establish probable cause.

                                             10
       ii.    The Search Warrants for Smith’s residence, person, and
              electronic devices

       Smith next argues that the warrants for his residence, person, and electronic

devices should be suppressed because adding combustible materials to a fire does not

establish probable cause for the crimes that a grand jury had indicted Smith on prior to

the issuance of these warrants. The assertion that adding fuel to a fire does not support

probable cause for arson is bewildering. 5 Moreover, there is probable cause to believe

Smith committed arson of property belonging to an agency that receives federal funding,

while creating a substantial risk of injury to others, and aiding and abetting, in violation

of 18 U.S.C. §§ 844(f)(1), (2) and 2; arson affecting interstate commerce, and aiding and

abetting, in violation of 18 U.S.C. §§ 844(i) and 2; and obstruction of law enforcement

during a civil disorder, and aiding and abetting, in violation of 18 U.S.C. §§ 231(a)(3)

and 2, because a grand jury found probable cause for these crimes when it indicted

Smith in a three-count indictment. This indictment is discussed in paragraph 2 of TFO


5
  In fact, multiple courts have ruled that convictions for aiding and abetting arson for
individuals who are not even present when an arson occurs is proper. See, e.g., United
States v. Barry Smith, 2010 WL 1791431 (N.D. Mississippi, May 4, 2010) (upholding
indictment on 18 U.S.C. § 844(i) for defendant charged with providing gasoline to
individuals who later set fire to vehicles); United States v. Mitchell, 23 F.3d 1 (1st Cir.
1994) (“Defendant suggests that, because he did not actually set the fire, he was merely a
‘culpable intermediary’ whose role in the offense was less flagrant than that of Wallace.
This contention, of course, flies in the face of the evidence that defendant initiated and
orchestrated the entire scheme. In any event, the precise nature of defendant's
involvement is of little relevance, for aiding and abetting ‘is not a separate offense’ from
the underlying substantive crime. United States v. Sanchez, 917 F.2d 607, 611 (1st
Cir.1990), cert. denied, 499 U.S. 977, 111 S.Ct. 1625, 113 L.Ed.2d 722 (1991). One who
aids and abets an offense “is punishable as a principal,” 18 U.S.C. § 2, and “the acts of
the principal become those of the aider and abetter as a matter of law.” United States v.
Simpson, 979 F.2d 1282, 1285 (8th Cir.1992) (emphasis in original), cert. denied, 507
U.S. 943, 113 S.Ct. 1345, 122 L.Ed.2d 727 (1993).


                                             11
Laielli’s affidavit. See Defense Exhibit F. Thus, it is clear there was probable cause

within the four corners of the affidavit to believe that Smith had committed these

crimes. This affidavit merely set forth the additional evidence the government sought in

support of the crimes for which probable cause had already been found.

       Further, TFO Laielli took great care to describe why the items sought (clothing

matching that Smith wore on the day of the arson; a face mask; sneakers; eyeglasses;

indicia of residency, to include bills or documents; and electronic devices including

cellular telephones and other electronic devices) were relevant to the crimes charged.

She details what Smith is wearing on the day of the arson, and that is likely that such

items remain in his home or on his person. See Defense Exhibit F, paragraphs 13, 16.

Moreover, the government set forth in the affidavit that it sought permission to search

and seize Smith’s electronic devices for any evidence from the day of the arson, and any

evidence regarding motivation, planning, or statements regarding the arson. Indeed, as

the defense brief recognizes, a smart phone is clearly seen in defendant Smith’s hand in

the photograph accompanying paragraph 12 of the affidavit. See Defense Exhibit F,

paragraphs 12, 17-18. The affidavit further set out that Smith had possession of

photographs from May 30, 2020, as seen in posts made on his Instagram account.

These posts included a picture of him sitting on car C-109 before it was burned, with the

caption “zoomed in to avoid context lol.” See Defense Exhibit F, paragraphs 14, 19.

Such a statement is clear consciousness of guilt, as the defendant would not need to

“zoom in to avoid context” if not attempting to cover up his participation in an arson

that day.

       Thus, as the fact that Smith had been indicted was set forth in the affidavit, as

well as the reasons for why the particular items in the warrant were sought, there was

                                            12
probable cause set forth in the four corners of the affidavit, the defendant’s motion

should be denied.

       iii.   The “Piggyback” Warrant for materials found during the search
              of Smith’s residence

       While searching for the items detailed in the warrant for Smith’s residence and

person (items authorized to be seized included clothing; a face mask; sneakers;

eyeglasses; indicia of residency, to include bills or documents; and electronic devices

including cellular telephones and other electronic devices), law enforcement officers

discovered items in plain view, in piles of items being searched on the floor of Smith’s

bedroom, and in a duffle bag on Smith’s bedroom floor, that referenced anti-police

ideology. As a result, a “piggyback” warrant was sought for these items to determine if

any of these items provided any information on Smith’s motivation and planning for the

crimes for which he was indicted, and any possible coconspirators or accomplices in

those crimes. See Defense Exhibit H, paragraph 6. Certainly, in searching Smith’s

bedroom for items authorized by the warrant – including clothing and documents with

his name on it – law enforcement officers were authorized to look in these areas.

       Again, counsel for Smith attempts to persuade this Court that lawfully possessed

materials can never be indictive of motive, planning, or coconspirators. Such an

allegation is without basis. If such a statement were true, law enforcement would not be

allowed to seize such items as a notebook containing a drug ledger, or materials printed

from the internet detailing how to make an explosive device as evidence of a crime.

More detail as to what these materials contained was not available because law

enforcement properly secured a search warrant for these materials before seizing or




                                            13
examining them. In so doing, the previous warrant was included (as Exhibit C) in the

probable cause before the reviewing magistrate judge.

       Defense counsel has repeatedly and without basis asserted that the prosecution of

defendant Smith is based on First Amendment protected activity, and this allegation is a

dangerous attempt to excuse the defendant’s participation in an arson and distort this

crime for this Court and the public. Three individuals have been charged in Indictment

20-368, yet defense counsel repeatedly contends that the grand jury’s indictment as to

Smith is motivated by political beliefs. All three individuals charged were seen in video

or in photographs placing combustible material into car C-109. As set forth in the

affidavit for social media accounts, Smith’s identity was unknown to the government

when he was first identified as contributing to the arson of C-109. The repeated

statements that Smith was targeted are without basis in the record and in fact. The only

person to bring up defendant Smith’s activity in various groups is counsel for defendant

Smith. Any protected First Amendment activity is irrelevant to the charges before this

court – which concern arson – and the defense’s attempt to shift the focus from this is

unpersuasive.

       Therefore, the affidavit in support of the search and seizure of these items is

sufficient within its four corners to establish probable cause.

          B. The good faith exception to the exclusionary rule would apply
             even if the affidavits of probable cause were lacking.

       Even if the defendant had advanced a substantial argument that the affidavits at

issue were flawed, any evidence seized as a result of these warrants should not be

suppressed because the warrant falls under the good faith exception to the exclusionary

rule. Even if this Court were to adopt the defendant’s incorrect view that the warrants


                                             14
were lacking in probable cause, the record is clear that all the law enforcement officers

involved had good faith that they were acting according to law as established in United

States v. Leon, 468 U.S. 897 (1984). In Leon, the Supreme Court recognized that:

              [T]he marginal or nonexistent benefits produced by
              suppressing evidence obtained in objectively reasonable
              reliance on a subsequently invalidated search warrant cannot
              justify the substantial cost of exclusion [. . .] [T]he good faith
              exception, turning as it does on objective reasonableness,
              should not be difficult to apply in practice. When officers
              have acted pursuant to a warrant, the prosecution should
              ordinarily be able to establish objective good faith without a
              substantial expenditure of judicial time.


Id. at 922, 924.

       The good faith exception to the exclusionary rule instructs that suppression of

evidence “is inappropriate when an officer executes a search in objectively reasonable

reliance on a warrant’s authority.” United States v. Hodge, 246 F.3d 301, 305 (3d Cir.

2001); United States v. Williams, 3 F.3d 69, 74 (3d Cir. 1993); see United States v.

American Investors of Pittsburgh, Inc., 879 F.2d 1087, 1107 (3d Cir. 1989). The test for

whether the good faith exception applies is “whether a reasonably well trained officer

would have known that the search was illegal despite the magistrate judge’s

authorization.” Hodge, 246 F.3d at 307. See also United States v. Ninety-Two

Thousand Four Hundred Twenty-Two Dollars and Fifty-Seven Cents, 307 F.3d 137,

145 (3d Cir. 2002). The Court has identified four narrow situations in which an officer’s

reliance on a warrant is not reasonable: “(1) when a magistrate judge issued the warrant

in reliance on a deliberately or recklessly false affidavit; (2) when the magistrate judge

abandoned his judicial role and failed to perform his neutral and detached function; (3)

when the warrant was based on an affidavit ‘so lacking in indicia of probable cause as to


                                             15
render official belief in its existence entirely unreasonable; or (4) when the warrant was

so facially deficient that it failed to particularize the place to be searched or the things to

be seized.” Id. 307 F.3d at 146, quoting Williams at 74 n.4. None of these are present

here.

        Here, Smith broadly argues that all derivative evidence seized from these

warrants must be suppressed because the affidavits failed to set forth probable cause for

the warrants. As discussed above, there is no merit to this claim. Even if this were the

case, Supreme Court case law makes clear that suppression is not an automatic

consequence of any such putative error. The Supreme Court developed the exclusionary

rule to deter unlawful police conduct. United States v. Leon, 468 U.S. 897, 905-06

(1984). However, no unlawful law enforcement conduct occurred here and, under the

circumstances in this case, it cannot be said that the warrants were so facially deficient

that the federal law enforcement officers could not reasonably and in good faith believe

that the warrants were valid. The affidavit in support of social media set forth the crime

under investigation, how the accounts were tied to various people, and the reasons to

believe the social media accounts would have evidence of the crime. The affidavits for

the searching of physical items and electronic devices set forth that the defendant had

been indicted by a grand jury, and the reasons why additional evidence in support of

these crimes was being sought.

        Moreover, the two separate United States Magistrate Judges carefully reviewed

the warrants and affidavits in support and found that there was probable cause to

conduct the searches. Under these circumstances, it was objectively reasonable for the

federal law enforcement agents involved to believe that the agents who secured the

warrants did so in the appropriate manner and to rely in good faith on the order issued

                                              16
by the judge. “[I]t must . . . be remembered that the knowledge and understanding of

law enforcement officers and their appreciation for constitutional intricacies are not to

be judged by the standards applicable to lawyers.” United States v. Cardall, 773 F.2d

1128, 1133 (10th Cir. 1985). See United States v. Singh, 390 F.3d 168, 183 (2d Cir.

2004) (upholding district court’s denial of motion to suppress due to applicability of

good faith exception); United States v. Kepner, 843 F.2d 755, 764 (3d Cir. 1988)

(reversing district court’s suppression order when agent relied in good faith on valid

search warrant); United States v. Wecht, No Crim. 06-0026, 2006 WL 1669879 (W.D.

Pa. Jun. 13, 2006) (denying motion to suppress evidence recovered from physician’s

office because search team members acted reasonably and in good faith in relying on

warrant and affidavit).

       Accordingly, all of the federal law enforcement officers in this case acted in good

faith, and any evidence recovered pursuant to the warrants should be permitted.

          C. The defendant has not met the standard necessary for a Franks
             hearing.

       A defendant is entitled to a Franks hearing only if he can make a “substantial

preliminary showing” that: (1) the affidavit in support of the warrant was deliberately

false or demonstrated reckless disregard for the truth; and (2) any challenged statement

or omission was essential to the magistrate’s finding of probable cause. Franks v.

Delaware, 438 U.S. 154, 155-56 (1978); see also United States v. Calisto, 838 F.2d 711,

714-16 (3d Cir. 1988).

       On the first Franks prong, it is not enough for the defendant to show that there

was an error in the affidavit. A defendant must allege perjury or reckless disregard for

the truth and provide accompanying offers of proof. Franks, 438 U.S. at 155-56. “In


                                            17
order to make a preliminary showing with respect to the first prong of the Franks test, a

defendant must challenge the affiant’s state of mind as well as the truth of the affidavit.”

United States v. Brown, 3 F.3d 673, 676-78 (3d Cir. 1993). A challenge to the contents

of a warrant affidavit goes to “the integrity of the affiant's representations as to his own

activities.” Franks, 438 U.S. at 169. If a defendant cannot demonstrate that an affiant

had reason to believe that certain information in an affidavit was false, there is no

Fourth Amendment violation. Id. at 171 n.8. The defendant has not met this standard.

       The Third Circuit has extended the Franks analysis to omissions as well as

misstatements. See Wilson v. Russo, 212 F.3d 781 (3d Cir. 2000); Sherwood v.

Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997); United States v. Frost, 999 F.2d 737, 743 n.2

(3d Cir. 1993) (collecting cases). In Wilson, the Third Circuit explained that omissions

are made with reckless disregard “if an officer withholds a fact in his ken that ‘[a]ny

reasonable person would have known that this was the kind of thing the judge would

wish to know.’” Wilson, 212 F.3d at 788 (citation omitted). However, “[a]ll storytelling

involves an element of selectivity. We cannot demand that police officers relate the

entire history of events leading up to a warrant.” Id. at 787.

       Here, Agent Jenkins and TFO Laielli did not misrepresent any facts, and did not

fail to state facts that a judge would wish to know. The defense alleges a Franks hearing

is necessary because of a “failure to set forth the chronology of events and describe

precise actions of the person identified as Anthony Smith.” See Motion to Suppress,

paragraph 65. However, this allegation is not supported and should be dismissed. The

affidavits at issue all clearly state that a road flare was placed in the vehicle, and that it is

unknown to the government who placed that lighted flare in the vehicle. Smith is

described only as placing combustible items into the car – which evidence shows that he

                                               18
did. It is not merely the person who lights the match (or in this case, the road flare) who

is guilty of arson. Indeed, as set forth above in footnote 5, even individuals not present

for an arson have been convicted of aiding and abetting it. Moreover, a Tenth Circuit

case upheld a conviction of arson under an aiding and abetting theory where the

government did not allege one specific actor was responsible for the arson:

       The Yosts concede that all of the substantive elements of the crime of
       arson under § 844(i) were present. Though there is no specific allegation
       of who besides Mr. Yost might have physically committed the arson, if Mr.
       Yost did not himself do it, it is undisputed that someone did. All that is
       required for a conviction based on 18 U.S.C. § 2 is a finding that Mr. Yost
       aided someone in committing the crime. See Langston, 970 F.2d at 705;
       Martin, 747 F.2d at 1407. There is ample evidence from which a
       reasonable jury could have concluded that such was the case here. The
       aiding and abetting instruction to the jury was proper.

       United States v. Yost, 24 F.3d 99, 104 (10th Cir. 1994). Similarly, the Fourth

Circuit has upheld the conviction of 844(i) based purely on circumstantial evidence,

including motive. See United States v. Martin, 523 F.3d 281, 289 (4th Cir. 2008), citing

United States v. Lundy, 809 F.2d 392, 396 (7th Cir.1987); United States v. Schnapp,

322 F.3d 564, 572-73 (8th Cir.2003).

       Here there is substantial evidence of the defendant’s actions in contributing to

the arson of car C-109. In one video (bates 727, video 3) he is seen approaching the

vehicle and throwing what appears to be paper or cardboard into it. In the other video,

not cited by defense counsel in his brief in support of these motions to suppress (bates

1288), which has an overhead camera view, car C-109 is seen before it is engulfed in

flames. In this video, several people are seen approaching the car, including defendant

Smith. Smith is seen approaching the upside-down car not once, but twice, to insert

combustible materials into the vehicle. Smith is easily identifiable as the video zooms in

due to his appearance, including a light-colored shirt and a face covering that is square

                                            19
in shape with strings hanging down when untied that can be seen in the video. The first

time Smith is seen approaching, there is a small amount of smoke coming out of an open

car door on the opposite side from where Smith approaches. Smith then approaches the

car, hesitates, then places an item appearing to be paper directly into the car. He is seen

walking away from the car, then walking towards discarded cardboard / paper (which

law enforcement properly refers to as “kindling” in the affidavits) on the street, picking

it up, and returning to the car to place it in the car as the smoke coming from the car

grows. He then picks up an identified item from the ground and places it into the

vehicle.

         As set forth above, the chronology as known to law enforcement and actions of

Smith are set forth accurately in the affidavits. There is no evidence of any false or

reckless statement or omission.

         Finally, even if this Court were to find that Agent Jenkins or TFO Laielli made

false statements and omissions either intentionally or with reckless disregard for the

truth, the defendant’s argument would fail on the second prong of the Franks analysis

as these statements and omissions are not “material, or necessary, to the finding of

probable cause.” Wilson, 212 F.3d at 792. Here, the affidavit of probable cause is not

materially altered even if descriptions on when the car was “engulfed” in flames is

added.

         Thus, the defense can not satisfy either Franks prong, and the motion for a

hearing is without basis and should be denied.




                                             20
   III.   CONCLUSION

      For the reasons set forth above, the government respectfully requests that this

Court deny defendant’s motion to the search warrants relating to Anthony Smith.



                                        Respectfully submitted,

                                        JENNIFER ARBITTIER WILLIAMS
                                        Acting United States Attorney



                                        /s Amanda R. Reinitz
                                        AMANDA R. REINITZ
                                        Assistant United States Attorney


Dated: September 10, 2021




                                          21
